Citation Nr: 0709808	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-23 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel








INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 decision of the VA Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied the 
appellant's claim for VA benefits on the basis that her 
spouse did not have the requisite military service to 
establish basic eligibility for such benefits.


FINDING OF FACT

The appellant's spouse's service from March 1942 to July 1945 
with the Kauai Volunteers has not been deemed active military 
service.  


CONCLUSION OF LAW

The appellant's spouse did not have the requisite service to 
render her basically eligible for VA benefits.  38 U.S.C.A. § 
101 (West 2002); C.F.R. §§ 3.1, 3.7, 3.40, 3.41, 3.203 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially it is noted that the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Congress, in enacting 
the statute, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim."  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  When the law and not the evidence are 
dispositive of the claim, the VCAA is not applicable.  See 
id. at 132 (VCAA not applicable to a claim for nonservice-
connected pension when the claimant did not serve on active 
duty during a period of war).  As the law is dispositive in 
the instant claim, the VCAA is not applicable.  Nonetheless, 
the record contains an April 2006 letter that told the 
appellant basic eligibility may be established upon 
verification of valid military service by the National 
Personnel Records Center in St. Louis, Missouri, and that 
basic eligibility may be show to exist if a veteran served in 
a regular component of the active military, naval, or air 
service of the United States Armed Forces.  The RO further 
described that the only proof of service of record showed 
that the appellant's spouse had served with the Kauai 
Volunteers, which was not considered active military service.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The letter 
also stated that VA has a duty to assist the claimant in 
obtaining evidence, and which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Additionally, the RO 
generally advised the appellant's spouse to submit any 
evidence that pertained to her claim, and any error-of-timing 
was cured by a subsequent June 2006 readjudication in a 
supplemental statement of the case.  Finally, the veteran had 
not identified any additional evidence that should have been 
obtained.  

The appellant claims that the military service of her spouse 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 
U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran.  
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

In this case, the appellant submitted a Record of Service 
concerning her deceased spouse, which indicated that he had 
honorably served as a member of the Organized Defense 
Volunteers, Central Pacific Area, in the Kauai Volunteers 
from March 1942 to July 1945.  The appellant also submitted 
an article from the Social Security Administration concerning 
benefits based on military service, and the article described 
that the Kauai Volunteers were made up of 90 percent 
Filipinos to perform organized resistance against further 
attack from Japan.  In late March 1942, just after formation, 
U.S. troops landed on Kauai after the Pearl Harbor attack, 
and the Kauai Volunteers fell under their command.  The army 
supplied rifles, ammunition and training, the KVs organized 
their own military police.  Veterans of the Philippine army 
were given officer rank, and the U.S. Army was impressed by 
the dedication of this group of civilians.  Additionally, the 
article noted that the Kauai Volunteers (along with other 
named "volunteer" civilian units in Hawaii during World War 
II), was not active military duty in the service of the U.S.  
The appellant has not contended that her spouse served in any 
other capacity than with the Kauai Volunteers.  

Notably, 38 C.F.R. 3.7 provides a comprehensive list of 
individuals and groups that are considered to have performed 
active military, naval, or air service, and Kauai Volunteers 
is not listed in this group.  Additionally, Kauai Volunteers 
is not listed in 38 C.F.R. 3.40, which describes various 
types of Philippine service that provides eligibility for VA 
benefits.  

Under the facts of this case, the applicable criteria are 
clear and dispositive.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Again, the law does not show that the appellant's 
spouse's service with the Kauai Volunteers has been deemed 
active military service such that the appellant is eligible 
for VA death benefits, and her claim must be denied.  
38 U.S.C.A. § 107.  



ORDER

Basic eligibility for VA benefits is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


